Order entered November 25, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01159-CR

                             VINCENT OATMAN, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
                         Trial Court Cause No. F13-54925-X

                                          ORDER
      The Court REINSTATES the appeal.

      On November 20, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records have not been filed. On November 21, 2013, we received the

clerk’s records containing the documents showing that appellant pleaded guilty and was

sentenced pursuant to an agreement, and that he waived his right to appeal. Therefore, we

conclude additional findings are not required and we VACATE the November 20, 2013 order.

      The Court will dispose of the appeal in due course.


                                                    /s/     LANA MYERS
                                                            JUSTICE